Case 15-21416       Doc 1424      Filed 10/16/19     Entered 10/16/19 16:26:57       Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF CONNECTICUT
                                HARTFORD DIVISION

IN RE:                                  ) CHAPTER 7
                                        )
THORNTON & CO., INC.,                   ) CASE NO. 15-21416 (AMN)
                                        )
              DEBTOR.                   ) 5( (&) 12 
                                        )
                                        )
BONNIE C. MANGAN, Chapter 7 Trustee for )
THORNTON & CO., INC.,                   )
                                        )
      Plaintiff,                        )
                                        )
          v.                            )  Adv. Pro. No. 18-02072
                                        )  5H (&) 1R 
FLS TRANSPORTATION SERVICES INC. and    )
FLS TRANSPORTATION SERVICES (USA) INC., )
                                        )
      Defendants.                       )


                  ORDER GRANTING MOTION TO APPROVE
         SETTLEMENT AGREEMENT BETWEEN CHAPTER 7 TRUSTEE AND
                 FLS TRANSPORTATION SERVICES INC. AND
                 FLS TRANSPORTATION SERVICES USA INC.

         Upon the Motion to Approve Settlement Agreement Between Chapter 7 Trustee, Bonnie

C. Mangan (the “Trustee”), on the one hand, and FLS Transportation Services Inc. n/k/a FLS

Transportation Services Ltd., and FLS Transportation Services (USA) Inc. (the “Settling

Defendants”), on the other hand (the “Motion”), due and adequate notice having been made, and

upon further consideration by the Court, it is hereby:

         ORDERED that the Motion is hereby granted; and it is further

         ORDERED that the Trustee shall retain settlement funds paid by the Defendants,

totaling $20,000.00 (the “Settlement Amount”), in full and final satisfaction of any claim the
Case 15-21416   Doc 1424   Filed 10/16/19    Entered 10/16/19 16:26:57      Page 2 of 2




                    Dated this 16th day of October, 2019, at New Haven, Connecticut.
